Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00009-CR

                                         Fausto Abel FRIAS,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR3796
                           Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 4, 2015

APPEAL DISMISSED

           Pursuant to a plea bargain agreement, appellant pled nolo contendere to the offense of

indecency with a child by contact. The trial court imposed sentence and signed a certificate stating

that this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P.

25.2(a)(2). After appellant timely filed a notice of appeal, the clerk sent copies of the certification

and notice of appeal to this court. See id. R. 25.2(e). The clerk’s record, which includes the plea

bargain agreement and the trial court’s Rule 25.2(a)(2) certification, has been filed. See id. R.

25.2(d).
                                                                                     04-15-00009-CR


       The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant. See id. R. 25.2(a)(2).

After reviewing the clerk’s record, the trial court’s certification therefore appears to accurately

reflect that this is a plea bargain case and appellant does not have a right to appeal. See Dears v.

State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s

record to determine whether trial court’s certification is accurate). This court must dismiss an

appeal “if a certification that shows the defendant has the right of appeal has not been made part

of the record.” TEX. R. APP. P. 25.2(d).

       On January 14, 2015, we gave appellant notice that the appeal would be dismissed unless

an amended trial court certification showing he has the right to appeal has been made part of the

appellate record by February 13, 2015. See id. R. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174

(Tex. App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347

(July 2, 2003, pet. ref’d) (not designated for publication). An amended certification showing

appellant has the right to appeal has not been filed. We therefore dismiss this appeal. See TEX. R.

APP. P. 25.2(d).

                                                  PER CURIAM


Do Not Publish




                                                -2-